WELLS, Judge.
Plaintiff contends (1) that the $53,499.90 note was an unconditional promise to pay; or (2) if not, there remains a dispute of fact as to whether the parties to that note intended it to be conditioned on the receipt by defendants of payments under the $200,000.00 note. We cannot agree with either argument and therefore affirm the trial court’s entry of summary judgment for defendants.
If the terms of a contract are plain and unambiguous, there is no room for construction and the contract will be enforced according to its terms. Jones v. Realty Company, 226 N.C. 303, 37 S.E.2d 906 (1946); accord Parks v. Oil Co., 255 N.C. 498, 121 S.E.2d 850 (1961); Olive v. Williams, 42 N.C. App. 380, 257 S.E.2d 90 (1979). Defendants P. S. and Indrani Prasad did not agree to pay the $53,499.90 note unconditionally. Under the clear and unambiguous terms of that note, their obligation to plaintiff was conditioned upon their receipt of payments under the $200,000.00 note. The receipt of such payments by the Prasads became a condition precedent to their obligation to make the payments to plaintiff under the $53,499.90 note.
A condition precedent is a fact or event that must exist or occur before there is a right of performance and before there is a breach of contract duty. Tire Co. v. Morefield, 35 N.C. App. 385, 241 S.E.2d 353 (1978). The use of such words as “when,” “after,” “as soon as” and the like give clear indication that a promise is not to be performed except upon the happening of the stated event. Jones, supra. The use of the words “payment under this note will be paid on and when payments are received” [from the $200,000.00 note] give clear indication of a condition precedent.
There being no dispute that P. S. Prasad was no longer receiving payments under the $200,000.00 note, there remains no genuine *710issue of material fact and defendants were entitled to judgment as a matter of law.
For the reasons stated, the judgment of the trial court is
Affirmed.
Judges JOHNSON and COZORT concur.